  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 1 of 15


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

NICOLE SCHWEIHS,             )
                             )
          Plaintiff,         )
                             )
     v.                      )                    Case No. 2:18-cv-140
                             )
STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY,           )
                             )
          Defendant.         )

                               OPINION AND ORDER

       This matter is before the court on the Defendant State Farm Mutual Automobile

Insurance Company’s Motion for Summary Judgment [DE 32] filed by the defendant, State Farm

Mutual Automobile Insurance Company, on October 29, 2019. For the following reasons, the

motion is DENIED.

                                          Background

       This matter arises out of a motor vehicle accident that occurred on August 17, 2016. The

plaintiff, Nicole Schweihs, was a passenger in a vehicle being driven by Dylan Sherman, a State

Farm insured. Sherman attempted to make a left turn onto Stone Avenue in Portage, Indiana,

when another motorist, Anthony Ditola, proceeded through the intersection and the two vehicles

collided. Schweihs suffered injuries as a result of the accident and sued both Sherman and

Ditola for negligence.

       At the time of the accident, Schweihs did not have any personal auto insurance in her

own name. Ditola was insured by a policy of insurance issued by Progressive Insurance

Company. Progressive paid Schweihs the liability limits of $25,000 in full settlement of her
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 2 of 15


claim against Ditola.

       Sherman owned the vehicle he was operating. He was insured under a policy of

insurance issued by State Farm to his father, Robert Sherman. The Policy provided for

underinsured motor vehicle coverage with limits up to $100,000 and liability coverage with

limits up to $100,000. At the time of the accident, Sherman and Schweihs were dating and lived

together at Robert Sherman’s home. They are now married. Schweihs recovered $100,000 in

coverage under Sherman’s liability policy.

       Schweihs has brought this action against State Farm for breach of contract. Schweihs

contends that State Farm breached its contract by failing to pay underinsured motorist benefits as

required by the Policy. State Farm has filed the instant motion arguing that it is entitled to

judgment as a matter of law because the undisputed facts show it did not breach its contract with

Schweihs. Schweihs filed a response in opposition on December 31, 2019, and State Farm filed

a reply on January 13, 2020.

                                             Discussion

       Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment is proper only if

it is demonstrated that “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23, 106 S.

Ct. 2548, 91 L. Ed. 2d 265 (1986); Garofalo v. Vill. of Hazel Crest, 754 F.3d 428, 430 (7th Cir.

2014); Kidwell v. Eisenhauer, 679 F.3d 957, 964 (7th Cir. 2012); Stephens v. Erickson, 569

F.3d 779, 786 (7th Cir. 2009). A fact is material if it is outcome determinative under applicable

law. The burden is upon the moving party to establish that no material facts are in genuine

dispute, and any doubt as to the existence of a genuine issue must be resolved against the moving

party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 160, 90 S. Ct. 1598, 1610, 26 L. Ed. 2d 142,



                                                  2
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 3 of 15


155 (1970); Stephens, 569 F.3d at 786. When the movant has met its burden, the opposing party

cannot rely solely on the allegations in the pleadings but must “point to evidence that can be put

in admissible form at trial, and that, if believed by the fact-finder, could support judgment in his

favor.” Marr v. Bank of America, N.A., 662 F.3d 963, 966 (7th Cir. 2011); see also Steen v.

Myers, 486 F.3d 1017, 1022 (7th Cir. 2007) (quoting Hammel v. Eau Galle Cheese Factory,

407 F.3d 852, 859 (7th Cir. 2005) (summary judgment is “the put up or shut up moment in a

lawsuit, when a party must show what evidence it has that would convince a trier of fact to

accept its version of the events.”)). The non-moving party cannot rely on conclusory allegations.

Smith v. Shawnee Library System, 60 F.3d 317, 320 (7th Cir. 1995). Failure to prove an

essential element of the alleged activity will render other facts immaterial. Celotex, 477 U.S. at

323; Filippo v. Lee Publications, Inc., 485 F. Supp. 2d 969, 972 (N.D. Ind. 2007) (the non-

moving party “must do more than raise some metaphysical doubt as to the material facts; he must

come forward with specific facts showing a genuine issue for trial.”).

       In viewing the facts presented on a motion for summary judgment, a court must construe

all facts in a light most favorable to the non-moving party and draw all legitimate inferences in

favor of that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510,

91 L. Ed. 2d 202, 212 (1986); McDowell v. Vill. of Lansing, 763 F.3d 762, 764, 765 (7th Cir.

2014). In deciding a motion for summary judgment, the trial court must determine whether the

evidence presented by the party opposed to the summary judgment is such that a reasonable jury

might find in favor of that party after a trial. Anderson, 477 U.S. at 248; Cung Hnin v. Toa,

LLC, 751 F.3d 499, 504 (7th Cir. 2014); Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008).

       State Farm has argued that the undisputed evidence shows that there are no genuine

issues of material fact, and therefore it is entitled to judgment as a matter of law. State Farm



                                                  3
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 4 of 15


contends that it did not breach its contract with Schweihs by failing to pay her benefits under the

underinsured motor vehicle provision of Sherman’s policy. State Farm has indicated that under

the Policy, Schweihs’ available underinsured motorist benefits have been reduced to $0.

However, Schweihs claims that State Farm’s policy is internally inconsistent concerning its

definition of an “underinsured vehicle,” the “insuring agreement,” the “limits” of the

“underinsured motor vehicle coverage,” and the operation of the “nonduplication” provision.

She asserts that the inconsistency creates irreconcilable ambiguities within the Policy.

       In Indiana, “[t]he interpretation of an insurance policy is primarily a question of law for

the court, and it is therefore a question which is particularly suited for summary judgment.”

Wagner v. Yates, 912 N.E.2d 805, 808 (Ind. 2009) (citation omitted). Indiana courts interpret an

insurance contract under the same rules of construction as other contracts. Westfield Cos. v.

Knapp, 804 N.E.2d 1270, 1274 (Ind. Ct. App. 2004) (citation omitted). Courts “interpret an

insurance policy with the goal of ascertaining and enforcing the parties’ intent as revealed by the

insurance contract.” Westfield Cos., 804 N.E.2d at 1274.

       The relevant portions of the Policy provide as follows:

       Insured means:
               1. you;
               2. resident relatives;
               3. any other person while occupying:
                         a. your car;
                         b. a newly acquired car; or
                         c. a temporary substitute car.
       Underinsured Motor Vehicle means a land motor vehicle:
               1. the ownership, maintenance, or use of which is either:
                         a. insured or bonded for bodily injury liability at the time of the accident;
                            or

                                                   4
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 5 of 15


                        b. self-insured under any motor vehicle financial responsibility law, any
                           motor carrier law, or any similar law; and

                2. for which the total limits of insurance or self-insurance for bodily injury
                   liability from all sources:

                        a. is less than the Underinsured Motor Vehicle Coverage limits of this
                           policy; or

                        b. have been reduced by payments to persons other than the insured to
                           less than the Underinsured Motor Vehicle Coverage limits of this
                           policy.

        Underinsured Motor Vehicle does not include a land motor vehicle:
                1. whose ownership, maintenance, or use is provided Liability Coverage by this
                   policy;

                2. owned by, rented to, or furnished or available for the regular use of you or any
                   resident relative;

            [...]
            Insuring Agreements
            [...]
                2. Underinsured Motor Vehicle Coverage

       We will pay compensatory damages for bodily injury an insured is legally entitled to
recover from the owner or driver of an underinsured motor vehicle. The bodily injury must be:

                        a. sustained by an insured, and
                        b. caused by an accident that involves the operation, maintenance, or use
                           of an underinsured motor vehicle as a motor vehicle.

       We will pay only if the full amount of all available limits of all bodily injury liability
bonds, policies, and self-insurance plans that apply to the insured’s bodily injury have been used
up by payments or judgments or settlements, or have been offered to the insured in writing.

(Policy, p. 13-14).

        Underinsured motorist coverage is mandatory absent an express waiver. United Nat’l

Ins. Co. v. DePrizio, 705 N.E.2d 455 (Ind. 1999). Underinsured motorist coverage limits must at

least equal the limits of liability specified in the bodily injury liability provisions of an insured’s


                                                   5
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 6 of 15


policy, unless such coverage has been rejected in writing. Ind. Code § 27-7-5-2. However,

underinsured motorist coverage must be made available in limits of not less than $50,000. Ind.

Code § 27-7-5-2. In order to recover underinsured motorist coverage, an insured “must establish

that the tortfeasor was answerable in negligence to him.” Sullivan v. Am. Cas. Co. of Reading,

Pa., 605 N.E.2d 134, 139 (Ind. 1992). As a condition precedent to underinsured coverage, the

insured must establish that the amount received from the tortfeasor’s policy is less than the per-

person limits for the insured’s underinsured motor vehicle coverage. Lakes v. Grange Mut. Cas.

Co., 964 N.E.2d 796, 805 (Ind. 2012).

       It is undisputed that Schweihs is an “insured” under the Policy. It is also undisputed that

Ditola is an underinsured motorist, given that his liability policy limits totaled $25,000, while the

Policy’s underinsured motor vehicle coverage limits were $100,000 per person. Furthermore, it

is undisputed that Schweihs was “legally entitled to recover” damages from Ditola based upon

her allegations that he was negligent and that she sustained injuries as a result of the accident.

       Schweihs recovered $25,000 from her settlement with Ditola, his liability policy limits,

and $100,000 from Sherman under the liability portion of the Policy. Schweihs claims that as an

insured under the Policy, she is entitled to $100,000 in coverage under the underinsured motor

vehicle coverage. She does not dispute that her recovery from Ditola has reduced her potentially

available underinsured coverage benefits to $75,000. However, State Farm contends that

pursuant to the unambiguous nonduplication language of the Policy, Schweihs may not recover

underinsured motorist benefits since she has recovered liability benefits under the same Policy.

       The nonduplication provision provides as follows:

               Nonduplication – Uninsured Motor Vehicle Coverage and Underinsured
                                  Motor Vehicle Coverage

       We will not pay under Uninsured Motor Vehicle Coverage or Underinsured Motor

                                                  6
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 7 of 15


Vehicle Coverage any damages:

                   1. that have already been paid to or for the insured:

                           a. by or on behalf of any person or organization who is or may be held
                              legally liable for the bodily injury to the insured or for property
                              damage; or

                           b. for bodily injury or property damage under Liability Coverage of any
                              policy issued by the State Farm Companies to you or any resident
                              relative;

                   2. that:

                           a. have already been paid;

                           b. could have been paid; or

                           c. could be paid

                      to or for the insured under any workers’ compensation law, disability benefits
                      law, or similar law.

                   [...]

(Policy, p. 16).

        Resolving this dispute requires the court to interpret the nonduplication provision of the

Policy. Courts are to interpret policy terms “from the perspective of an ordinary policyholder of

average intelligence.” Allgood v. Meridian Sec. Ins. Co., 836 N.E.2d 243, 246–47 (Ind. 2005).

“Where an ambiguity exists, that is, where reasonably intelligent people may interpret the

policy's language differently, Indiana courts construe insurance policies strictly against the

insurer.” Auto–Owners Ins. Co. v. Benko, 964 N.E.2d 886, 890 (Ind. Ct. App. 2012) (citation

omitted). The court construes the insurance policy as a whole and considers all of the provisions

of the contract and not just the individual words, phrases, or paragraphs. Buckeye State Mut.

Ins. Co. v. Carfield, 914 N.E.2d 315, 318 (Ind. Ct. App. 2009), trans. denied.

        State Farm claims that pursuant to the language of the Policy, “[State Farm] will not pay

                                                    7
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 8 of 15


under [. . .] Underinsured Motor Vehicle Coverage any damages [. . .] that have already been

paid to [. . .] the insured, (Schweihs) [. . .] for bodily injury [. . .] under Liability Coverage of any

policy issued by [State Farm] to [Robert Sherman].” In other words, State Farm has indicated

that “because Schweihs has already recovered under the Liability section of Sherman’s policy,

she is not entitled to recover for the same bodily injury under the Underinsured Motorist section

of the same Policy.” (DE 33, p. 10).

        Schweihs asserts that she is not seeking to recover under the liability and underinsured

motor vehicle sections of the Policy based on Sherman’s vehicle alone. An underinsured motor

vehicle does not include a motor vehicle whose ownership or use is provided Liability Coverage

by this Policy. (Policy, p. 14). Schweihs recognizes that Sherman’s vehicle is excluded from

being an underinsured vehicle. Instead, she seeks to recover underinsured motorist benefits

based on Ditola’s vehicle being underinsured and his insurance proceeds being insufficient. She

claims that because Sherman’s vehicle is excluded from being an underinsured vehicle, the

$100,000 she recovered under the liability section of the Policy cannot affect any recovery of

underinsured motor vehicle benefits.

        Various insurance treatises provide comprehensive explanations on underinsured motor

vehicle benefits. “As a general rule, a passenger who has made a liability recovery under [the

host driver’s] policy may also make an underinsured motorist recovery under the same policy

where a second negligent vehicle involved in the accident was underinsured.” 3 Irvin E.

Schermer & William J. Schermer, Automobile Liability Insurance § 39:12 (4th ed. 2004).

Likewise, passenger-claimants are “entitled to recover both under a bodily injury liability

coverage and an uninsured motorist coverage included in the same insurance policy ... when ...

[the] passenger [is] in an insured automobile and is injured in an accident with an uninsured



                                                    8
  USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 9 of 15


motorist that is caused by the negligence of both drivers.” 1 Alan I. Widiss & Jeffrey E.

Thomas, Uninsured and Underinsured Motorist Insurance § 14.6 (3d ed. 2005).

       Neither party has cited to any cases directly on point with a nonduplication provision like

the one found in the instant matter. Therefore, the court has looked to other authority and

secondary sources for guidance on the interpretation of similar nonduplication provisions. A

nonduplication provision in an automobile insurance policy prevents an insured from receiving

double recovery of damages. See Frisenda v. Floyd, 308 F. Supp. 3d 869, 875 (N.D. W. Va.

2018) (citing State Farm Mut. Auto. Ins. Co. v. Schatken, 737 S.E.2d 229, 234 (W. Va. 2012)).

If the liability coverage paid to a claimant exceeds the claimant’s damages, the effect of the

nonduplication provision is to avoid the duplication of benefits. 1 Alan I. Widiss & Jeffrey E.

Thomas, Uninsured and Underinsured Motorist Insurance § 14.6 (3d ed. 2005). Once the

insured has been fully compensated for damages, the nonduplication provision prevents the

insured from receiving a windfall recovery greater than the damages actually sustained. See 7A

Am. Jur. 2d Automobile Insurance § 436 (2d ed. 2020).

       Although Schweihs has recovered $125,000, a total amount that exceeds the available

underinsured motor vehicle coverage limit, the nonduplication provision does not relieve State

Farm from its obligation to pay for losses up to the underinsured limits. See Mabry v. State

Farm Mut. Auto. Ins. Co., 780 S.E.2d 533, 536 (Ga. Ct. App. 2015) (nonduplication provision

did not preclude recovery for uncompensated losses remaining after payments contemplated by

the policies were made). State Farm has not contested Schweihs’ total amount of damages or

alleged “double recovery.” Instead, State Farm contends that Schweihs cannot recover for the

same bodily injury under both the liability and underinsured motor vehicle sections of the same

policy. However, there is clear distinction between attempts to reduce coverage and offsets



                                                 9
 USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 10 of 15


against damages to prevent double recovery. See 12 Couch on Insurance § 171:24 (3d ed. 2019)

(“If the claimant does not recover fully from other sources, then the UIM carrier is not entitled to

a setoff against its liability limit. The UIM carrier may be entitled to a setoff when the sum of

the carrier's limit of liability and the amount recovered from other sources exceeds the claimant's

actual damages. This method supports the policy of promoting full but not double recovery.”).

       From the perspective of an ordinary policyholder of average intelligence, reasonably

intelligent people may interpret the language in the nonduplication provision differently. State

Farm claims that the nonduplication provision precludes Schweihs from recovering under both

the liability and underinsured motorist sections of the Policy. However, the court interprets the

nonduplication provision to preclude Schweihs from recovering damages in excess of the injury

she has sustained. Assuming that Schweihs’ damages are greater than $200,000, State Farm’s

nonduplication provision is not implicated. See Schatken, 737 S.E.2d at 236 (“[O]nly if an

insured's damages are less than policy limits is the non-duplication provision even implicated. If

the insured's damages are greater than the underinsured motorist limits, there is no concern of

double recovery because the insured is not being made whole in any event.”); See Schultz v.

Farmers Ins. Group of Cos., 805 P.2d 381, 386 (Ariz. 1991) (non-duplication endorsement in

UM policy upheld so long as it does not prevent the insured from fully recovering her damages).

Accordingly, the court finds that the nonduplication provision is ambiguous.

       Next, State Farm has argued that according to the unambiguous language of the limits

provision, the maximum amount of benefits available to Schweihs in underinsured motor vehicle

coverage is $0. The limits provision provides as follows:

                       Limits – Underinsured Motor Vehicle Coverage




                                                10
 USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 11 of 15


       The Underinsured Motor Vehicle Coverage limits are shown on the Declarations Page
under “Underinsured Motor Vehicle Coverage – Bodily Injury Limits – Each Person, Each
Accident”.

           1. The most we will pay for all damages resulting from bodily injury to any one
              insured injured in any one accident, including all damages sustained by other
              insureds as a result of that bodily injury, is the lesser of:

                        a. the limit shown under “Each Person” reduced by the sum of all
                           payments for damages resulting from that bodily injury made by or on
                           behalf of any person or organization who is or may be held legally
                           liable for that bodily injury; or

                        b. the total amount of the damages resulting from that bodily injury
                           reduced by the sum of all payments for damages resulting from that
                           bodily injury made by or on behalf of any person or organization who
                           is or may be held legally liable for the bodily injury.

           2. Subject to item 1. above, the most we will pay for all damage resulting from
              bodily injury to two or more insureds injured in the same accident is the limit
              shown under “Each Accident” reduced by the sum of all payments for bodily
              injury made to any insured by or on behalf of any person or organization who is
              or may be held legally liable for the bodily injury.

        These Uninsured Motor Vehicle Coverage or Underinsured Motor Vehicle Coverage
limits are the most we will pay regardless of the number of:

       1. insureds;

       2. claims made;

       3. vehicles insured; or

       4. vehicles involved in the accident.

(Policy, page 15-16).

       State Farm contends that according to the unambiguous language of the limits provision,

the maximum amount of benefits available to Schweihs in underinsured coverage is the

underinsured limit for “Each Person,” less “the sum of all payments for damages” made to

Schweihs “resulting from that bodily injury made by or on behalf of any person or organization

who is or may be held legally liable for that bodily injury.” (DE 33, p. 13). The underinsured

                                                11
 USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 12 of 15


motor vehicle coverage limit for “Each Person” under the Policy is $100,000. State Farm asserts

that both Sherman and Ditola are a “person [. . . ] who is or may be held legally liable” for

Schweihs’ bodily injury. Thus, State Farm claims that the maximum amount of underinsured

motor vehicle coverage available to Schweihs is $0 because she recovered $25,000 in liability

coverage from Ditola and $100,000 in liability coverage from Sherman, totaling $125,000.

       Here, each section of the Policy contains a separate limits provision. The liability and

medical payments coverage sections include limits provisions that are different from those in the

uninsured and underinsured motor vehicle section. In Masten v. AMCO Ins. Co., 953 N.E.2d

566, 571 (Ind. Ct. App. 2011), trans. denied, each section of the policy also included separate

limit of liability provisions. The court found that the limit of liability provision was ambiguous

because it could be read to apply only to underinsured motorists as the provision was located

within that endorsement. Masten, 953 N.E.2d at 571. Moreover, in Am. Economy Ins. Co. v.

Motorists Mut. Ins. Co., 605 N.E.2d 162 (Ind. 1992), the supreme court, although it based its

decision on additional language in the policy, construed an uninsured endorsement similarly.

The supreme court concluded the limit of liability applied only to the section of the policy within

which it was located because of the “clearly delineated provisions” in the policy and location of

the limit of liability provisions within a clearly marked limit of liability section within the

uninsured motorist endorsement. Am. Economy Ins. Co., 605 N.E.2d at 164.

       Because each section of the Policy has its own distinct limits provision, the court finds

that the limits provision within the underinsured vehicle section of the Policy is ambiguous. An

ordinary policyholder of average intelligence could conclude that the limits provision included in

the underinsured motorist section applied only to individuals operating underinsured motor

vehicles. “[T]he location of relevant provisions and clarity of delineation of sections and



                                                  12
 USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 13 of 15


provisions can be highly persuasive in interpreting insurance policies.” Masten, 953 N.E.2d at

571 n.4.

          Furthermore, included in the underinsured motor vehicle section of the Policy, State Farm

promised “to pay compensatory damages for bodily injury an insured is legally entitled to

recover from the owner or driver of an underinsured motor vehicle,” and the bodily injury must

be “caused by an accident that involves the operation, maintenance, or use of an underinsured

motor vehicle as a motor vehicle.” (Policy, p. 14). These statements emphasize the limited

scope of the coverage, and when read in favor of Schweihs, the provisions apply only to

underinsured motorists. Schweihs seeks to recover under Sherman’s underinsured motor vehicle

coverage based on Ditola’s negligence and the Ditola vehicle being underinsured.

          Although neither party cited Ind. Code § 27–7–5–2, the underinsured motorist statute, its

main purpose is to place an injured insured “in substantially the same position [she] would have

occupied had the offending party complied with the minimum requirements of the financial

responsibility act.” West Bend Mut. v. Keaton, 755 N.E.2d 652, 655 (Ind. Ct. App. 2001). Ind.

Code § 27–7–5–2 “is a mandatory, full-recovery, remedial statute.” United Nat. Ins. Co. v.

DePrizio, 705 N.E.2d 455, 460 (Ind. 1999). Stated differently, underinsured motorist coverage is

“designed to provide individuals indemnification in the event negligent motorists are not

adequately insured for damages that result from motor vehicle accidents.” DePrizio, 705 N.E.2d

at 459.

          In Justice v. Am. Family Mut. Ins. Co., 4 N.E.3d 1171 (Ind. 2014), an underinsured

motorist collided with an IndyGo city bus driven by Howard Justice, and Justice received a net

amount of $71,958.50 in worker’s compensation benefits and $25,000 from the underinsured

motorist’s insurer, bringing his total recovery to $96,958.50. Justice, 4 N.E.3d at 1173–74. At



                                                 13
 USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 14 of 15


the time of the accident, Justice carried an underinsured motorist policy issued by American

Family Mutual Insurance Company that provided coverage up to $50,000 per person. Justice, 4

N.E.3d at 1173–74.

       Based upon the policy language, the supreme court concluded that the worker’s

compensation benefits would be deducted from the policy limit. Justice, 4 N.E.3d at 1177–78.

Specifically, the supreme court held that in application, this meant that the “limits of liability of

this coverage,” $50,000, will be reduced by the $25,000 payment Justice received from a “legally

liable” entity—the underinsured motorist’s insurer—and by the $71,958.50 Justice received in

workers’ compensation and disability benefits. Justice, 4 N.E.3d at 1177–78. The supreme

court concluded that the policy limit was reduced to zero under such a calculation. Justice, 4

N.E.3d at 1177–78.

       The supreme court then discussed Ind. Code § 27–7–5–2(a) which at that time provided

in pertinent part: “underinsured motorist coverage must be made available in limits of not less

than fifty thousand dollars ($50,000) ... Insurers may not sell or provide underinsured motorist

coverage in an amount less than fifty thousand dollars ($50,000).” Justice, 4 N.E.3d at 1177–78.

The supreme court held that “[i]f [the underinsured motorist] had carried the required amount of

liability insurance, Justice would have received $50,000, and the purpose of our

uninsured/underinsured motorist statute is to put him in that position.” Justice, 4 N.E.3d at

1179. The supreme court concluded that in light of the statutory purpose and precedent that

Justice was entitled to recover the remaining $25,000 from American Family and that any policy

provision to the contrary is unlawful and unenforceable. Justice, 4 N.E.3d at 1179–80.

       Therefore, diminishing the amount of underinsured motor vehicle coverage as indicated

by State Farm would go against the statutory purpose that Schweihs recover what she would



                                                  14
 USDC IN/ND case 2:18-cv-00140-APR document 37 filed 03/30/20 page 15 of 15


have received if Ditola had maintained an adequate policy of liability insurance. Schweihs does

not dispute that the underinsured motor vehicle coverage must be reduced by the $25,000 she

recovered from Ditola, totaling $75,000. However, the court without knowing the extent of

Schweihs’ damages cannot determine if she is entitled to recover the remaining $75,000 in

underinsured motor vehicle coverage from State Farm. The parties are ORDERED to file briefs

indicating why the court should not enter judgment in favor of Schweihs within 21 days of this

Opinion and Order.

       Based on the foregoing reasons, Defendant State Farm Mutual Automobile Insurance

Company’s Motion for Summary Judgment [DE 32] is DENIED.

       ENTERED this 30th day of March, 2020.

                                                           /s/ Andrew P. Rodovich
                                                           United States Magistrate Judge




                                               15
